Title: To Alexander Hamilton from John McClallen, 24 February 1800
From: McClallen, John
To: Hamilton, Alexander


          
            Sir
            Albany 24th February 1800
          
          Yours dated “Albany 10th February” came to hand this morning.
          I have conformed to yours orders, by dismissing Seymour Swan, and have in part anticipated them respecting the marching of my Men.
          I think in my conversation respecting the Men, you directed me to send the greater part of them down under the charge of my Non Commissioned Officers who I mentioned were trusty, but I begged your indulgence to delay their marching untill they had received their pay, which came to hand just after your departure from this place.
          On wednesday last I sent 17 Recruits and 2 Serjeants to New York. I advised the adjutant General of their marching and inclosed the proper return to Lieut: Hosack who has the charge of my Company.
          I have still 4 Men with me for the purpose of continuing the recruiting service; but as I have mistaken your intention in not marching with my Men, I hope the error which I have fallen into may be remedied by receiving your orders to join the Company with the Men I have here. I assure you my firm belief was that you intended I should remain here untill I had completed my Company
          I have the Honor to be Sir Your Obt Servant
          
            Jno McClallen Capt.
          
          Major Genl Hamilton
        